Exhibit 10.2

ASSIGNMENT OF LEASES AND RENTS

HC-3436 MASONIC DRIVE, LLC,

a Delaware limited liability company,

as Assignor

to

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent

Dated: As of October 2, 2013

AFTER RECORDING, RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of October 2,
2013, by HC-3436 MASONIC DRIVE, LLC, a Delaware limited liability company
(“Assignor”), having its principal place of business at 4211 W. Boy Scout
Boulevard, Suite 500, Tampa, Florida 33607, to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance dated as of
March 15, 2013, that certain Second Amendment to First Amended and Restated
Credit Agreement dated as of June 11, 2013 and that certain Third Amendment to
First Amended and Restated Credit Agreement and Other Loan Documents, dated as
of August 9, 2013 (as the same may be further varied, amended, restated,
renewed, consolidated, extended or otherwise supplemented from time to time, the
“Credit Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, irrevocably and unconditionally GRANT, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the Lenders
and the holders of any Hedge Obligations, as additional security, the entire
lessor’s, landlord’s or licensor’s interest in and to all leases, subleases (to
the full extent of Assignor’s right, title and interest therein), tenant
contracts, rental agreements, occupancy agreements or agreements of a similar
nature, whether written or oral, now or hereafter affecting the Property (as
defined in the Act of Mortgage, Security Agreement and Assignment of Leases and
Rents dated of even date herewith executed by Assignor for the benefit of Agent,
the other Lenders and the holders of the Hedge Obligations (the “Instrument”)),
or any part thereof, which Property includes that certain lot or piece of land,
more particularly described in Exhibit A attached hereto, together with all
lease, security, damage or other deposits and all guarantees of the foregoing
and letters of credit or other security relating to the performance or
obligations of any tenants, lessees or licensees thereunder (all of the leases
and other agreements and guarantees described above together with all present
and future leases and present and future agreements and any amendment,
modification, extension or renewal of the same are hereinafter collectively
referred to as the “Leases”);

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay

 

-1-



--------------------------------------------------------------------------------

rentals and any other amount of any kind or character arising under any and all
present and all future oil, gas and mining Leases covering the Property or any
part thereof, and all rents under and as defined in the Leases) (all of the
rights described above hereinafter collectively referred to as the “Rents”).

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a)      The debt evidenced by (i) those certain Amended and Restated Term Loan
Notes made by Borrower in the aggregate principal amount of Fifty-Five Million
and No/100 Dollars ($55,000,000.00) to the order of the Term Loan Lenders, each
of which has been issued pursuant to the Credit Agreement and is due and payable
in full on or before August 9, 2017, unless extended as provided in the Credit
Agreement, and which evidence a term loan in the initial principal amount of up
to $55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes made
by Borrower in the aggregate principal amount of One Hundred Seventy Million and
No/100 Dollars ($170,000,000.00) to the order of the Revolving Credit Lenders,
each of which has been issued pursuant to the Credit Agreement and is due and
payable in full on or before August 9, 2016, unless extended as provided in the
Credit Agreement, and which evidence a revolving credit loan in the initial
principal amount of up to $170,000,000.00 which may be increased pursuant to
Section 2.11 of the Credit Agreement, (iii) that certain Amended and Restated
Swing Loan Note made by Borrower in the principal amount of Ten Million and
No/100 Dollars ($10,000,000.00) to the order of KeyBank, which has been issued
pursuant to the Credit Agreement and is due and payable in full on or before
August 9, 2016, unless extended as provided in the Credit Agreement, and which
evidences a swing loan in the initial principal amount of up to $10,000,000.00,
and (iv) each other note as may be issued under the Credit Agreement, including,
without limitation, to reflect any increase of the term loan described herein
(which is due and payable on or before August 9, 2017, unless extended as
provided in the Credit Agreement), the revolving credit loan or the swing loan
described herein (each of which is due and payable on or before August 9, 2016,
unless extended as provided in the Credit Agreement), each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated;
provided, however, that the maximum principal indebtedness under the promissory
notes described in clauses (i) through (iv) above shall not exceed the aggregate
amount of Three Hundred Fifty Million and no/100 Dollars ($350,000,000.00)
(collectively, the “Note”);

(b)      The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c)      Any and all additional advances made by Agent or any Lender to protect
or preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

 

-2-



--------------------------------------------------------------------------------

(d)      The payment, performance and discharge of each and all of the Hedge
Obligations;

(e)      Any and all other indebtedness, obligations and liabilities now or
hereafter owing or to be performed by Borrower to any Lender or Agent pursuant
to the terms of the Credit Agreement or the other Loan Documents, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f)      The Enforcement Costs (as defined in the Instrument).

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignor or the Property; and (f) there exist no offsets or
defenses to the payment of any portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1.      Present Assignment. Assignor does hereby presently and unconditionally
assign to Agent, Assignor’s right, title and interest in and to any and all
Leases and Rents, it being intended by Assignor that this Assignment constitute
a present assignment and not an agreement to assign. Assignor agrees to execute
and deliver to Agent such additional instruments, in form and substance
satisfactory to Agent, as may hereinafter be requested by Agent to further
evidence and confirm said assignment. Such assignment to Agent shall not be
construed to bind Agent to the performance of any of the covenants, conditions,
or provisions contained in any of

 

-3-



--------------------------------------------------------------------------------

the Leases or otherwise to impose any obligation upon Agent. Agent is hereby
granted and assigned by Assignor the right to enter the Property for the purpose
of enforcing its interest in the Leases and the Rents, this Assignment
constituting a present and unconditional assignment of the Leases and Rents.
Assignor shall authorize and direct, and does hereby authorize and direct, each
and every present and future tenant under the Leases to pay all Rents directly
to Agent upon receipt of written demand from Agent. It is the intent of Assignor
and Agent hereunder that the Rents hereby absolutely assigned are no longer,
during the term of this Assignment, property of Assignor or property of any
estate of Assignor as defined by 11 U.S.C. § 541, and shall not constitute
collateral, cash or otherwise, of Assignor. Notwithstanding the provisions of
this Paragraph 1, so long as no Event of Default has occurred and is continuing,
Assignor shall have the right to act as lessor under the Leases to the extent
not prohibited by the Credit Agreement.

2.      License. Although this Assignment constitutes a present assignment of
all Rents, so long as there shall exist no Event of Default under the Instrument
or the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the continuance of any Event
of Default, the license granted in this Paragraph 2 shall automatically, without
further act by Agent, cease and terminate, and thereafter, any Rents received by
Assignor shall be held in trust for the benefit of, and shall be immediately
remitted by Assignor to, Agent.

3.      Remedies of Agent. If an Event of Default under the Instrument or the
Credit Agreement shall have occurred and be continuing, Agent may collect and
receive all the Rents, including those past due as well as those accruing
thereafter, and, Assignor hereby authorizes Agent or Agent’s agents to collect
the Rents and hereby directs such tenants, lessees and licensees of the Property
to pay the Rents to Agent or Agent’s agents. Assignor agrees that each and every
tenant, lessee and licensee of the Property may pay, and hereby irrevocably
authorizes and directs each and every tenant, lessee and licensee of the
Property to pay, the Rents to Agent or Agent’s agents on Agent’s written demand
therefor (which demand may be made by Agent at any time after the occurrence and
during the continuance of an Event of Default) without any obligation on the
part of said tenant, lessee or licensee to inquire as to the existence of an
Event of Default and notwithstanding any notice or claim of Assignor to the
contrary, and Assignor agrees that Assignor shall have no right or claim against
said tenant, lessee or licensee for or by reason of any Rents paid to Agent
following receipt of such written demand. Anything in this Paragraph 3 to the
contrary notwithstanding, Agent shall not be obligated to discharge or perform
the duties of a landlord or lessor to any tenant or other occupant or incur any
liability as a result of the exercise by Agent of its rights under this
Assignment, and Agent shall be liable to account only for the rents, income,
issues, profits and revenues actually received by Agent. In connection with any
action taken by the Agent pursuant to this Paragraph 3, the Agent shall not be
liable for any loss sustained by Assignor resulting from any act or omission of
the Agent, including a loss arising from the ordinary negligence of the Agent,
unless such loss is caused by its own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, nor shall the Agent be obligated to perform or
discharge any obligation, duty or liability of Assignor. Assignor hereby assents
to, ratifies and confirms any and all actions of the Agent with respect to the
Property taken under this Paragraph 3.

 

-4-



--------------------------------------------------------------------------------

4.      No Liability of Agent. After the occurrence and during the continuance
of an Event of Default, the Agent is fully authorized to receive and receipt for
said revenues and proceeds; to endorse and cash any and all checks and drafts
payable to the order of Assignor or the Agent for the account of Assignor
received from or in connection with said revenues or proceeds and apply the
proceeds thereof to the payment of the Secured Obligations, when received,
regardless of the maturity of any of the Loans or the Hedge Obligations, or any
installment thereof; and to execute transfer and division orders in the name of
Assignor, or otherwise, with warranties binding Assignor. The Agent shall not be
liable for any delay, neglect, or failure to effect collection of any proceeds
or to take any other action in connection therewith or hereunder; but shall have
the right, at its election, in the name of Assignor or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by the
Agent in order to collect such funds and to protect the interests of the Agent
and/or Assignor, with all costs, expenses and attorney’s fees incurred in
connection therewith being paid by Assignor.

5.      Other Remedies and Non-Waiver. No right, power or remedy conferred upon
or reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement, the Guaranty or the other Loan Documents,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of its rights hereunder or impair any rights, powers or remedies of
Agent consequent on any breach or default by Assignor. Nothing contained in this
Assignment and no act done or omitted by Agent pursuant to the power and rights
granted to Agent hereunder shall be deemed to be a waiver by Agent of its rights
and remedies under the other Loan Documents and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms thereof. The right of the Agent to collect the Rents and to
enforce any other security thereof held by it may be exercised by Agent either
prior to, simultaneously with or subsequent to any action taken by it hereunder.

6.      Conflict with Credit Agreement Provisions. Assignor hereby acknowledges
and agrees that, in the event of any conflict between the terms hereof and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

7.      No Mortgagee in Possession. Nothing herein contained shall be construed
as constituting Agent a “mortgagee in possession” in the absence of the taking
of actual possession of the Property by Agent. In the exercise of the powers
herein granted to Agent, no liability shall be asserted or enforced against
Agent, all such liability being expressly waived and released by Assignor.

 

-5-



--------------------------------------------------------------------------------

8.      No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9.      Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Assignment may be used interchangeable in singular or plural form and the word
“Assignor” shall mean “Assignor and any subsequent owner or owners of the
Property or any part thereof or any fee interest therein,” the word “Agent”
shall mean “Agent and any subsequent beneficiary of the Instrument,” the word
“Loans” shall have the meaning set forth in the Credit Agreement, the word
“person” shall include an individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, and any other
entity, the words “Property” shall include any portion of the Property and any
interest therein; whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa. All
other capitalized terms used, but not defined herein, shall have the meaning set
forth in the Credit Agreement.

10.      Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11.      Counterparts. This Assignment may be executed in any number of
counterparts each of which shall be deemed to be an original but all of which
when taken together shall constitute one agreement.

12.      GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

13.      Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14.      Termination of Assignment. Upon payment in full of the Secured
Obligations and the delivery and recording of a satisfaction, release or
discharge of the Instrument duly executed by Agent, this Assignment shall become
and be void and of no effect as to the Leases and Rents from the Land no longer
securing the Secured Obligations.

 

-6-



--------------------------------------------------------------------------------

15. INDEMNIFICATION. ASSIGNOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY AND TO
HOLD AGENT, THE LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR,
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS
OR DAMAGE (INCLUDING ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE
DEFENSE THEREOF) ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS
OR THE HOLDERS OF THE HEDGE OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF
THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT
OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS OF AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE ASSIGNOR TO INDEMNIFY AND HOLD AGENT, THE LENDERS OR THE HOLDERS OF THE
HEDGE OBLIGATIONS HARMLESS FOR, FROM AND AGAINST ANY AND ALL COSTS, EXPENSES,
CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED AGAINST, IMPOSED ON OR
INCURRED BY AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS BY REASON
OF SUCH PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IF A JUDGMENT IS ENTERED
AGAINST AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS BY A COURT OF
COMPETENT JURISDICTION AFTER THE EXPIRATION OF ALL APPLICABLE APPEAL PERIODS.
SHOULD AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS INCUR ANY SUCH
COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN THE DEFENSE OF ANY SUCH
CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY ASSIGNOR AS AFORESAID,
THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED OBLIGATIONS, SHALL BEAR
INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED IN THE CREDIT AGREEMENT
FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL THE INTEREST PAYABLE
EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED BY THIS ASSIGNMENT,
THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE PAYABLE IMMEDIATELY
UPON DEMAND.

16.      Notices. Except for any statutory notice required prior to exercise of
the remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17.      Rejection of Leases. In the event a tenant under any Lease should be
the subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.)
or any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment

 

-7-



--------------------------------------------------------------------------------

of damages for rejection of such Lease will be made payable both to the Assignor
and Agent. The Assignor hereby assigns any such payment to the Agent and further
covenants and agrees that upon the request of the Agent, it will duly endorse to
the order of the Agent any check, the proceeds of which will be applied to
whatever portion of the indebtedness secured hereby and by the Security
Documents which the Agent may elect.

18.      No Merger of Estates. So long as any of the indebtedness secured hereby
and by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19.      Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to
any subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20.      Modifications, Etc. Assignor hereby consents and agrees that Agent or
any other person may at any time and from time to time, without notice to or
further consent from Assignor, either with or without consideration, surrender
any property or other security of any kind or nature whatsoever held by it or by
any person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Credit
Agreement or any of the other Security Documents or agreements evidencing or
relating to the Hedge Obligations (the “Hedge Documents”); extend or renew the
Note, the Credit Agreement or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents for any period; grant releases,
compromises and indulgences with respect to the Note, the Credit Agreement, the
Guaranty or any of the other Security Documents or Hedge Documents to any
persons or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Note, the Instrument, the Credit Agreement, the
Guaranty, or any other Security Documents or Hedge Documents; or take or fail to
take any action of any type whatsoever; and no such action which Agent or any
other person shall take or fail to take in connection with the Security
Documents or Hedge Documents, or any of them, or any security for the payment of
the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Agent or any other person.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the
Security Documents, Hedge Documents and the Leases, and any and all references
herein to the Security Documents, Hedge Documents or the Leases shall be deemed
to include any such renewals, amendments, extensions, consolidations or
modifications thereof.

 

-8-



--------------------------------------------------------------------------------

21.      Special Louisiana Provisions. In accordance with the provisions of La.
R.S. 9:4401 and any successor or replacement statute, Assignor further agrees
that this Assignment shall also constitute a conditional or collateral
assignment or pledge of the Leases and Rents to secure the Secured Obligations,
up to the maximum amount or limit of $450,000,000 outstanding at any time or
from time to time, which conditional or collateral assignment or pledge shall
become absolute upon the occurrence of an Event of Default pursuant to the
Credit Agreement.

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

-9-



--------------------------------------------------------------------------------

Assignor has executed this instrument under seal as of the day and year first
above written.

 

ASSIGNOR: HC-3436 MASONIC DRIVE, LLC, a Delaware limited liability company
By:         Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:         Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its General Partner     By:    /s/ John E.
Carter     Name: John E. Carter     Title:   Chief Executive Officer (SEAL)

 

WITNESSES:

Signature: /s/ Lisa Collado

Print Name: Lisa Collado

Signature: /s/ Anatalia Sanchez

Print Name: Anatalia Sanchez

 

/s/ Demetra Elliott Notary Public Bar No./Notary No. EE062077 Printed Name:
 Demetra Elliott

[SIGNATURE PAGE TO ASSIGNMENT OF LEASES AND RENTS]



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

THAT CERTAIN 1.719 ACRE PIECE, PARCEL OR LOT OF GROUND, TOGETHER WITH ALL
IMPROVEMENTS THEREON, RIGHTS OF WAYS, AND PRIVILEGES THEREUNTO BELONGING BEING A
PORTION OF CHRISTUS HEALTH CENTRAL LOUISIANA INC. PROPERTIES, LYING ADJACENT TO
AND ADJOINING THE EASTERN SIDE OF LOTS 9 AND 10 OF CABRINI SUBDIVISION, SITUATED
IN SECTION 42, TOWNSHIP 4 NORTH RANGE 1 WEST, CITY OF ALEXANDRIA, RAPIDES
PARISH, LOUISIANA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHERNMOST CORNER OF LOT 9 OF CABRINI SUBDIVISION, SAID
POINT BEING A FOUND 1/2 INCH IRON ROD AND THE POINT OF BEGINNING; THENCE N
37°55’46” E A DISTANCE OF 267.26 FEET TO A FOUND 1/2 INCH IRON ROD; THENCE S
51°50’18” E A DISTANCE OF 280.64 FEET TO A FOUND 1/2 INCH IRON ROD; THENCE S
38°09’39” W A DISTANCE OF 267.26 FEET TO A SET 1/2 INCH IRON ROD; THENCE N
51°50’16” W A DISTANCE OF 279.56 FEET BACK TO THE POINT OF BEGINNING, SAID TRACT
CONTAINING 1.719 ACRES MORE OR LESS.

SUBJECT TO THE BENEFIT OF A 40’ SERVITUDE OF PASSAGE DESCRIBED AS FOLLOWS:

COMMENCING AT THE EASTERNMOST CORNER OF THE ABOVE DESCRIBED TRACT; THENCE S
38°09’39” W A DISTANCE OF 53.50 FEET TO THE POINT OF BEGINNING; THENCE S
51°50’29” E A DISTANCE OF 8.99 FEET; THENCE WITH A CURVE TURNING TO THE LEFT
WITH AN ARC LENGTH OF 37.00 FEET, WITH A RADIUS OF 60.00 FEET, WITH A CHORD
BEARING OF S 69°30’18” E, WITH A CHORD LENGTH OF 36.42 FEET; THENCE WITH A CURVE
TURNING TO THE RIGHT WITH AN ARC LENGTH OF 61.11 FEET, WITH A RADIUS OF 100.00
FEET, WITH A CHORD BEARING OF S 69°20’52” E, WITH A CHORD LENGTH OF 60.16 FEET;
THENCE S 51°50’29” E A DISTANCE OF 63.48 FEET; THENCE S 38°32’55” W A DISTANCE
OF 40.00 FEET; THENCE N 51°50’29” W A DISTANCE OF 63.21 FEET; THENCE WITH A
CURVE TURNING TO THE LEFT WITH AN ARC LENGTH OF 36.58 FEET, WITH A RADIUS OF
60.00 FEET, WITH A CHORD BEARING OF N 69°18’29” W, WITH A CHORD LENGTH OF 36.02
FEET; THENCE WITH A CURVE TURNING TO THE RIGHT WITH AN ARC LENGTH OF 61.53 FEET,
WITH A RADIUS OF 100.00 FEET, WITH A CHORD BEARING OF N 69°27’58” W, WITH A
CHORD LENGTH OF 60.56 FEET; THENCE N 51°50’29” W A DISTANCE OF 8.99 FEET; THENCE
N 38°09’39” E A DISTANCE OF 40.00 FEET BACK TO THE POINT OF BEGINNING; SAID
TRACT CONTAINING 0.157 ACRES MORE OR LESS. ALL PROPERTY DESCRIBED ABOVE BEING
MORE FULLY SHOWN ON THE CERTIFICATE OF SURVEY BY SMITH, FONTENOT & PHILLIPS,
LLC, JOB #S13-035, DATED APRIL 24, 2013, REVISED JULY 25, 2013.